STRAUP, C. J.
I concur. A witness, of course, may aid his memory by referring to a writing or entry made by him reasonably contemporaneous with the transaction. When memory is restored he may then testify to the fact. It is not essential in such case that the writing or document itself be produced. The failure to produce it goes to the weight, but not to the competency, of the testimony.
I also think it competent to show a criminal intercourse between the parties at any time it is claimed and may reasonably be presumed the bastard was conceived, whether such time is before or after the precise date alleged. And for secondary purposes, and as bearing on the question of whether such intercourse was had by them, their prior, but not subsequent, intercourses may be shown. Proof of a criminal intercourse has some corroborative value that a subsequent alleged intercourse took place, but not a prior alleged or claimed intercourse. Though there are a few cases to the contrary, yet this, I think, is the great weight of authority and the rule to which we are committed. The evidence admitted was in accordance with it.